Judgment, Supreme Court, New York County (Laura A. Ward, J., at suppression hearing; Bonnie G. Wittner, J, at plea and sentencing), rendered May 13, 2008, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of six years, unanimously affirmed.
Regardless of whether defendant made a valid waiver of his right to appeal, we find that the record supports the hearing court’s denial of defendant’s suppression motion. Concur— Sweeny, J.P, Moskowitz, Abdus-Salaam, Román and Feinman, JJ.